Citation Nr: 0724902	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  02-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Edward A. Zimmerman, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The veteran served on active duty from March 1948 to February 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran entitlement to a TDIU.  The 
veteran subsequently initiated and perfected an appeal of 
this determination.  

The veteran's claim was initially presented to the Board in 
December 2003, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDING OF FACT

At the time the veteran's TDIU claim was received on June 6, 
2001, he has been determined to be entitled to a 100 percent 
(total) schedular rating.  


CONCLUSION OF LAW

The claim for a total disability rating based on individual 
unemployability due to service-connected disability is 
dismissed as moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 4.16(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As was noted in the introduction, the veteran has initiated 
and perfected an appeal of the RO's January 2002 denial of 
entitlement to a TDIU.  Under 38 C.F.R. § 4.16(a), a TDIU may 
be assigned where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to follow a substantially gainful occupation 
as a result of service-connected disability.  During the 
pendency of this appeal, the RO issued a May 2007 rating 
decision awarding the veteran a 100 percent (total) rating 
for conversion disorder with post-traumatic stress disorder, 
effective from May 1, 2001.  

In VAOPGCPREC 6-99, VA's General Counsel held that a claim 
for TDIU may not be considered when a schedular 100-percent 
rating is already in effect.  No additional monetary benefit 
would be available in the hypothetical case of a veteran 
having one service-connected disability rated 100-percent 
disabling under the rating schedule and another, separate 
disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  As VA has granted 
a 100 percent schedular rating for the veteran's psychiatric 
disability effective as of May 1, 2001, the veteran is not 
eligible for TDIU as of that date.  The Board also notes the 
veteran's TDIU claim was received June 6, 2001, after the 
effective date of his total rating on a schedular basis.  
Hence, his claim must be dismissed as moot.  See Green v. 
West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999); see also Morris v. Principi, 239 F.3d 1292, 
1296 (Fed. Cir. 2001).  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The provisions of the Veterans 
Claims Assistance Act of 2000 have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in a matter.  See Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  




ORDER

The appeal is dismissed.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


